
	

115 HR 3331 : To amend title XI of the Social Security Act to promote testing of incentive payments for behavioral health providers for adoption and use of certified electronic health record technology.
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3331
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018ReceivedJune 14, 2018Read twice and referred to the Committee on FinanceAN ACT
		To amend title XI of the Social Security Act to promote testing of incentive payments for
			 behavioral health providers for adoption and use of certified electronic
			 health record technology.
	
	
		1.Testing of incentive payments for behavioral health providers for adoption and use of certified
 electronic health record technologySection 1115A(b)(2)(B) of the Social Security Act (42 U.S.C. 1315a(b)(2)(B)) is amended by adding at the end the following new clause:
			
 (xxv)Providing, for the adoption and use of certified EHR technology (as defined in section 1848(o)(4)) to improve the quality and coordination of care through the electronic documentation and exchange of health information, incentive payments to behavioral health providers (such as psychiatric hospitals (as defined in section 1861(f)), community mental health centers (as defined in section 1861(ff)(3)(B)), hospitals that participate in a State plan under title XIX or a waiver of such plan, treatment facilities that participate in such a State plan or such a waiver, mental health or substance use disorder providers that participate in such a State plan or such a waiver, clinical psychologists (as defined in section 1861(ii)), nurse practitioners (as defined in section 1861(aa)(5)) with respect to the provision of psychiatric services, and clinical social workers (as defined in section 1861(hh)(1)))..
		
	Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
